Citation Nr: 0700906	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had active military service from January 2001 to 
July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in August 2002.  
The RO issued a statement of the case (SOC) in July 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2003.

In June 2004, the Board remanded this matter to the RO (via 
the Appeals Management Center in Washington, D.C.) for 
further action, to include obtaining a medical opinion.  
After accomplishing the requested action, the RO/AMC 
continued the denial of the claim (as reflected in a December 
2006 supplemental SOC (SSOC)) and returned the matter to the 
Board for further appellate consideration.  	


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although sarcoidosis was not noted on service entrance 
examination, undisputed medical opinion of record indicates 
that the veteran's sarcoidosis pre-existed active military 
service and was not permanently aggravated by such service.  


CONCLUSION OF LAW

The criteria for service connection for pulmonary sarcoidosis 
are not met.  38 U.S.C.A. §§ 1110, 1137, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

In an August 2001 pre-rating letter , the RO notified the 
veteran and her representative of  what was needed to 
establish entitlement to service connection for pulmonary 
sarcoidosis: provided notice of what was needed to establish 
entitlement to service connection:  an injury or disease that 
began or was made worse during service, or an event in 
service causing injury or disease, a current disability; and 
a relationship between the current disability and service.  
That letter, along with a June 2004 letter, identified the 
type of evidence needed to support the claim.  After each 
letter, the veteran and her representative were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the August 2001 and June 2004, as 
well as post-remand notice letters in August and October 2005 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  The August 2001 letter 
notified the veteran that it had obtained her service medical 
records.  The June 2004 letter notified the veteran that VA  
would request records held by Federal agencies and VA 
hospitals; and that, with signed authorization, it would 
records from other  medical providers from whom she wanted VA 
to obtain evidence for consideration.   The August 2005 
notified the veteran that a VA examination would be scheduled 
and that the veteran would be notified by the medical center 
when and where to report; and the October 2005 letter 
identified private medical evidence that had been requested.  
In the June 2004 letter, the RO instructed the veteran to 
"send us any medical reports you have" and "any treatment 
records pertinent to your claimed condition".

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-were provided to the veteran before and 
after the rating action on appeal.  However, the Board finds 
that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
her claim, and afforded several opportunities to present 
information and/or evidence in support of the claim, which 
she has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claims on 
appeal.  After the most recent August and October 2005 
letters-which  further completed VA's notice requirements-
the RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claim on appeal 
before readjudicating the claim in December 2005 (as 
reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; cf. 38 C.F.R. § 20. 1102 (2006). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, the RO's 
omission is harmless.  Id.  As the Board's decision herein 
denies the appellant's claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, and there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on  the claim has been accomplished.  The RO has undertaken 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate her claim; 
as a result of these efforts, service medical records, 
private medical records, and VA medical records have been 
associated with the record.  The RO also arranged for the 
veteran to undergo VA examinations in connection with her 
claim, the reports of which are of record.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
that need to be obtained.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellant decision on the claim on appeal. 

II. Background

A  January 2001 Trainee Screening examination clinical note 
reflects findings of a right eye optic pit, and right eye 
macular mild scarring.  

Service medical records for the period from January 2001 to 
July 2001 reflect evaluation and treatment for Bilateral 
Hilar Mediastinal Adenopathy.  Pulmonary function test 
reports during that period reflected findings within normal 
limits.  A May 2001 chest x-ray showed findings of bilateral 
hilar and right paratracheal adenopathy (almost certainly 
representing sarcoidosis).  

May 2001 chest x-ray revealed showed hilar adenopathy, large 
right paratracheal adenopathy almost certainly representing 
sarcoidosis.

A May 2001 chest CT scan revealed asymptomatic large bulky 
bilateral hilar adenopathy, large right paratracheal node, 
and subcarinal.  The examiner reported no eye or visual 
changes.  The etiology was possible sarcoidosis.  

In a July 2001 medical report, the examiner diagnosed 
asymptomatic sarcoidosis.

A July 2001 Entrance Physical Examination Standards Board 
(EPSBD) recommended separation from the U.S. Army for failure 
to meet medical procurement standards.  The  diagnosis was 
pulmonary sarcoidosis that existed prior to service (EPTS) 
and was not permanently service aggravated.

Halifax Medical Specialists reports, for the period July 1999 
to March 2005 reflect multiple visits for respiratory 
evaluation, and consistent diagnoses of sarcoidosis.  Prior 
to July 2001, records reflect that the veteran was treated 
for intermittent bronchospasm and exercise induced asthma.  A 
January 2001 chest x-ray revealed nodal sarcoidosis and 
slight splenomegaly.  In July 2001, after the veteran had 
returned from boot camp, GP, M.D. indicated the veteran's 
SMRs were reviewed and stated that the findings were 
consistent with pulmonary sarcoidosis.  
 
A December 2001 chest and abdominal CT scan revealed 
significant interval improvement in mediastinal and hilar 
lymphadenopathy.  No new adenopathy was apparent and newly 
apparent inflammatory tiny left lower lobe nodules were 
found.  No abnormal parenchymal opacities were determined on 
plain radiographs.

In October 2004, the veteran underwent a nasal lesion 
cauterization; pathology reports showed it to be sarcoidosis.  
The examiner diagnosed sarcoidosis of the nose, lungs, and 
probably the liver.

The report of August 2005 VA pulmonary examination includes 
the examiner's notation that the claims file had been 
reviewed.  The examiner noted findings consistent findings of 
hilar adenopathy over the years and diagnosed pulmonary 
sarcoidosis with a history of nasal polyps showing 
sarcoidosis with residuals.  

On August 2005 VA eye examination, the examiner noted that 
the claims file had been reviewed.  Noted medical history 
included the January 2001 note of mild scarring at the macula 
of the right eye.  After examination, the reported diagnoses 
were sarcoidosis,; right eye macular scarring causing 
decreased visual acuity and probably a chorodial lesion due 
to sarcoidosis; and pre-retinal fibrosis and traction folds 
surrounding and secondary to the right eye macula scar.

In a September addendum, the August 2005 VA pulmonary 
examiner addressed the question of a medical relationship 
between diagnosed pulmonary sarcoidois and service, to 
include on the basis of aggravation.  The physician opined 
that the veteran's pulmonary sarcoidosis existed prior to 
service (noting the optic abnormalties and retina scar 
revealed on January 2001 examination when the veteran was 
first on active duty, as referenced in the August 2005 VA eye 
examiner's report and related to sarcoidosis).  The examiner 
also expressed an opinion that the veteran's military service 
did not aggravate or chronically worsen her sarcoid.  

III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

First addressing the question of the application of the 
presumption of soundness in this case, here, while 
sarcoidosis was noted at entrance, a right eye optic pit and 
macular scar were noted on the January 2001 Trainee Screening 
Examination.  The Board finds that the these notations, 
without more, do not clearly constitute a pre-existing 
disability noted at entrance so as to prevent the application 
of the presumption of soundness.  However, when this notation 
is considered in light of other medical evidence-
particularly, the uncontroverted July 2001 in-service EPSBD 
finding and the post-service September 2005 medical opinion 
that pulmonary sarcoidosis existed prior to service (the 
latter apparently based, in large part, on the January 2001 
notations)-the Board finds that a pre-existing disability is 
established.  

Further, in the only medical opinions to address the question 
of in-service aggravation of the pre-existing pulmonary 
sarcoidosis, the EPSBD and the August 2005 VA pulmonary 
examiner (in his September 2005 addendum) both concluded  
that the veteran's military service did not aggravate (or, as 
explicitly noted by the August 2005 examiner, chronically 
worsen) the veteran's sarcoidosis.  The Board finds that the 
VA examiner's opinion, in particular, constitutesprobative 
evidence on the question of whether the current disability 
for which service connection is sought is the result of in-
service aggravation, and that there is no medical evidence or 
opinion to the contrary.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

As the probative medical evidence establishes that the 
veteran's pulmonary sarcoidosis pre-existed service, but was 
not aggravated therein, the presumption of soundness is 
rebutted, and the medical record precludes application of the 
presumption of aggravation or a finding of in-service 
aggravation so as to support a grant of service connection.  
Simply stated, the preponderance of the medical evidence 
establishes that there is no relationship between any current 
disability of sarcoidosis and the appellant's active military 
service.

Hence, the medical opinion evidence addressing the question 
of in-service aggravation weighs against the claim, and 
neither the appellant nor her representative has presented or 
alluded to the existence of any contrary medical opinion, 
i.e., a medical opinion actually supporting the veteran's 
theory that in-service aggravation resulted in her current 
disability, despite being given numerous opportunities to do 
so.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000)  
("A veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that her current disability of sarcoidosis is 
medically related to her military service. However, the 
veteran cannot establish her claim on the basis of her 
assertions alone.  As indicated above, the claim on appeal 
turns on medical matters, and, as a layperson without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the veteran's own assertions as to the relationship between 
her current pulmonary sarcoidosis and service have no 
probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for pulmonary sarcoidosis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a pulmonary sarcoidosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


